La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
En el presente caso, el Tribunal de Circuito de Apelacio-nes (en adelante Tribunal de Circuito) erró al declarar nula la sentencia dictada por el foro de instancia el 10 de sep-tiembre de 1992, mediante la cual se decretó el divorcio entre la demandante recurrida Mirta Márquez Resto y el demandado recurrente Carlos Raúl Barreto Lima, por la causal de separación. También erró al aplicar la defensa de cosa juzgada y desestimar la demanda sobre división de bienes gananciales presentada por la demandante recu-rrida señora Márquez Resto.
hH

Los hechos

En abril de 1992 el peticionario Carlos Raúl Barreto Lima presentó una demanda de divorcio por la causal de separación contra la recurrida Mirta Márquez Resto. En la demanda, además de hacer las alegaciones pertinentes a dicha causal, alegó que durante el matrimonio no se adqui-*140rieron bienes inmuebles, pero sí mobiliario para el hogar; que no se contrajeron deudas, y que él, Barreto Lima, le cedía cualquier participación o derecho en el mobiliario del hogar a la señora Márquez Resto. Ella fue emplazada me-diante un edicto y se le envió por correo certificado con acuse de recibo una copia del emplazamiento y la demanda a su última dirección conocida. El edicto publicado el 23 de julio de 1992 en el periódico El Vocero de Puerto Rico dis-ponía lo siguiente:
Por la presente se le notifica y se le emplaza que en este Tribunal se ha radicado una Demanda de Divorcio por la causal de Separación contra usted en la cual Carlos R. Barreto, es la parte Demandante. El abogado de la parte Demandante lo es el Ledo. Irving Díaz Casillas con dirección en la Calle Victoria #7, (Bajos), Fajardo, Puerto Rico 00738, Tel: 863-5400. Este edicto se publicará una vez y podrá la demandada oponerse dentro de 30 días después de publicarse este edicto. De así no hacerlo el Tribunal dictará sentencia sin más citarle ni oírle. (Énfasis suplido.)
El 20 de septiembre de 1992 el foro de instancia dictó sentencia en rebeldía contra la señora Márquez Resto. De-cretó la disolución del vínculo matrimonial por la causal de separación. En cuanto a los mobiliarios adquiridos durante el matrimonio, expresó que se declaraba a la señora Már-quez Resto “como única dueña por haber cedido la parte demandante a ésta su participación en los mismos”.
Así las cosas, el 27 de diciembre de 1994 la señora Már-quez Resto presentó una demanda sobre división de bienes gananciales contra el señor Barreto Lima en el Tribunal de Distrito, Sala de Fajardo. Alegó que las partes estuvieron casadas entre sí hasta el 10 de septiembre de 1992, cuando se decretó la sentencia de divorcio, que para la fecha de la presentación de esta demanda era final y firme. Hizo un listado de bienes, muebles e inmuebles, que alegó fueron adquiridos por las partes durante el matrimonio, cuyo valor calculó en veinticinco mil novecientos sesenta dólares ($25,960). Continuó alegando que el señor Barreto Lima *141estaba en posesión de los bienes que pertenecían a la disuelta sociedad de bienes gananciales. Finalmente, solicitó su liquidación.
El 10 de marzo de 1995 el señor Barreto Lima solicitó la desestimación de la demanda. Alegó que en la sentencia de divorcio dictada el 10 de septiembre de 1992, que ya era final y firme, se había hecho constar que las partes no ad-quirieron bienes inmuebles durante el matrimonio; que sólo adquirieron bienes muebles, los cuales éste cedió a la señora Márquez Resto. Abase de estos hechos concluyó que la causa de acción presentada constituía “cosa juzgada e impedimento colateral por sentencia” y que debía ser desestimada. La señora Márquez Resto se opuso. El 8 de mayo de 1995, el tribunal de instancia dictó una escueta sentencia en la que decretó la desestimación del caso.(1)
Inconforme con ésta, el 7 de junio de 1995 la señora Márquez Resto apeló al Tribunal de Circuito. Señaló que el tribunal de instancia erró: (1) al darle efecto de cosa juz-gada a la sentencia de divorcio, toda vez que no existe iden-tidad de causas; (2) al desestimar la demanda basándose en una sentencia en rebeldía nula, puesto que ésta concede un remedio distinto al solicitado; (3) al desestimar la de-manda dándole eficacia de cosa juzgada a una sentencia que no es firme, y (4) al desestimar la demanda, dándole eficacia de cosa juzgada a una sentencia dictada sin jurisdicción.
El Tribunal de Circuito emitió una sentencia el 6 de mayo de 1996, mediante la cual declaró nula la sentencia de divorcio dictada el 10 de septiembre de 1992; revocó la sentencia de división de bienes gananciales apelada, y de-volvió el caso al foro de instancia para procedimientos ulteriores. Inconforme, el señor Barreto Lima presentó ante nos una petición de certiorari. En síntesis, alegó que *142el Tribunal de Circuito erró al anular la sentencia de divor-cio y al no darle efecto de cosa juzgada y/o de impedimento colateral por sentencia a la sentencia de divorcio.(2)
El 23 de agosto de 1996 emitimos una orden para que la recurrida compereciera y mostrara causa por la cual no deberíamos expedir el recurso solicitado y dictar sentencia para modificar la emitida por el Tribunal de Circuito que decretó nula la Sentencia de 10 de septiembre de 1992, emitida por el tribunal de instancia por defectos en el em-plazamiento, y en su lugar revocar la sentencia desestima-toria de la demanda de división de bienes gananciales por no proceder la defensa de cosa juzgada. La parte recurrida ha comparecido allanándose. Estando en posición de deci-dir, así procedemos a hacerlo según lo intimado.
hH

El emplazamiento

El emplazamiento es el mecanismo procesal de notificación que se utiliza para que un tribunal pueda adquirir jurisdicción sobre la persona del demandado, de forma tal que éste quede obligado por el dictamen que finalmente se emita. “[E]l propósito principal del emplazamiento es notificar al demandado que se ha instado una acción judicial en su contra, para así garantizarle su derecho a ser oído y defenderse.” Bco. Central Corp. v. Capitol Plaza, Inc., 135 D.P.R. 760, 763 (1994). Véanse, además: Chase Manhattan Bank v. Polanco Martínez, 131 D.P.R. 530 (1992); Rodríguez v. Nasrallah, 118 D.P.R. 93, 98 (1986). El concepto “jurisdicción in personam” está intrín-*143secamente atado al debido proceso ley. Reyes v. Oriental Fed. Savs. Bank, 133 D.P.R. 15, 21 (1993).
Con relación a la jurisdicción in personam, un tribunal puede adquirirla de dos (2) maneras: (1) utilizando adecuadamente los mecanismos procesales de emplazamiento provistos en las Reglas de Procedimiento Civil, o (2) mediante la sumisión voluntaria de la parte demandada a la jurisdicción del tribunal. Esta sumisión la puede hacer de forma explícita o tácita. Sterzinger v. Ramírez, 116 D.P.R. 762, 789 (1985); Franco v. Corte, 71 D.P.R. 686 (1950). Véase, además, Insurance Corp. v. Compagnie Des Bauxites, 456 U.S. 694, 703-704 (1982). La falta de jurisdicción sobre la persona es una defensa afirmativa que le pertenece a la persona que quedó afectada por la falta de notificación adecuada y puede ser renunciada por ésta, expresa o tácitamente. Regla 10.8(a) de Procedimiento Civil, 32 L.P.R.A. Ap. III.
Reiteradamente hemos resuelto que el método para emplazar que se utilice tiene que tener una probabilidad razonable de notificar o informar al demandado sobre la acción entablada en su contra, de forma tal que éste pueda comparecer a defenderse, si así lo desea. Pou v. American Motors Corp., 127 D.P.R. 810, 819 (1991); Granados v. Rodríguez Estrada II, 124 D.P.R. 593, 610 (1989); Rodríguez v. Nasrallah, supra. Es por esto que “[l]as disposiciones estatutarias para adquirir jurisdicción sobre la persona de un demandado por medio de la publicación de edictos en sustitución de notificación personal deben observarse estrictamente”. J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1979, Vol. II, Cap. 1, pág. 40; Reyes Martínez v. Oriental Fed. Savs. Bank, supra. Estas tienen que interpretarse de forma tal que exista la probabilidad razonable de que el demandado quede notificado sobre la acción que *144se ha instado en su contra y pueda hacer una decisión in-formada sobre si desea o no comparecer a defenderse.
) — !

Las alegaciones

AI amparo de las Reglas de Procedimiento Civil se permite que en una demanda o contestación se puedan acumular todas las reclamaciones que un demandante o demandado tenga contra la parte adversa, estén o no éstas relacionadas entre sí. Regla 14 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Véanse, además: Vives Vázquez v. E.L.A., 142 D.P.R. 117 (1996); Rodón v. Fernández Franco, 105 D.P.R. 368 (1976).
La Regla 14.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, expresa que “[cjuando se tratare de una reclamación que dependa para su ejercicio de que otra reclamación sea proseguida hasta su terminación, dichas dos reclamaciones podrán acumularse en el mismo pleito. El tribunal no resolverá la reclamación contingente hasta tanto se resuelva la reclamación principal”. Sobre la acción contingente, hemos reconocido que este tipo de reclamación “es algo usual y corriente en la práctica procesal”, siendo la única limitación que el tribunal no la podrá resolver hasta que ventile la reclamación principal de la cual depende, o sea, hasta que la sentencia en la acción principal advenga final y firme. Rodón v. Fernández Franco, supra, pág. 383.
IV

Aplicación de las normas procesales a los hechos

En este caso la señora Márquez Resto instó ante el foro de instancia una demanda sobre división de bienes ganan-ciales contra el señor Barreto Lima. Alegó, entre otras co-sas, que había estado casada con el demandado hasta el 10 de septiembre de 1992, fecha en que se decretó el divorcio *145por el Tribunal de Distrito en el caso Carlos R. Barreto v. Myrta Márquez, Civil Núm. CD-92-1123, y que dicha sen-tencia había advenido a ser final y firme. Continuó ale-gando que el demandado había estado en posesión de los bienes que pertenecieron a la ya extinta sociedad de bienes gananciales Barreto-Márquez. El demandado solicitó la desestimación de la demanda basándose en la defensa de cosa juzgada. Argüyó que la acción sobre división de bienes gananciales había sido resuelta en el caso anterior de divorcio y que la sentencia allí dictada era final y firme. El Tribunal de Primera Instancia acogió los argumentos del demandado y, mediante una escueta sentencia, desestimó la demanda.
Inconforme con el dictamen, la demandante señora Márquez Resto apeló al Tribunal de Circuito. Dicho tribunal dictó sentencia para revocar la apelada y ordenar la devolución del caso al foro de instancia. Determinó que la sentencia en el caso de divorcio era nula por haber carecido el tribunal de instancia de jurisdicción sobre la allí deman-dada, ahora demandante, señora Márquez Resto, y que por lo tanto, no procedía la aplicación de la defensa de cosa juzgada.
En este caso, lo primero que tenemos que dejar clara-mente establecido es que ni en el Tribunal de Primera Ins-tancia ni en el Tribunal de Circuito se cuestionó, por parte alguna, la validez del divorcio. Como cuestión de hecho, la demandante señora Márquez Resto, a quien le hubiese co-rrespondido impugnar la validez del divorcio por falta de jurisdicción sobre su persona, al presentar la demanda so-bre división de gananciales partió de la base de que existía un divorcio válido. Así lo alegó específicamente en la de-manda, ya que la reclamación sobre división de bienes ga-nanciales es contingente. Surge sólo después de haberse disuelto el matrimonio. En el caso de la señora Márquez Resto, esto ocurrió por virtud del divorcio decretado en 1992. Sin embargo, el Tribunal de Circuito, motu proprio y *146sin razón alguna, entra a discutir y dilucidar la validez del divorcio previamente decretado.
Ahora bien, resulta de vital importancia señalar que nos encontramos frente a un planteamiento de falta de jurisdicción sobre la persona, un derecho renunciable, no de falta de jurisdicción sobre la materia, un derecho irrenunciable. Y que se trata de una determinación que afecta un asunto revestido de un gran interés público: la certeza sobre el status de las personas y la estabilidad de las relaciones familiares.
Tomando en consideración lo antes expresado, no pode-mos avalar la determinación de nulidad del divorcio hecha por el Tribunal de Circuito. Procede que la revoquemos.
Pasemos ahora a considerar si a la luz de los hechos de este caso es de aplicación la defensa de cosa juzgada.
En la demanda del caso de divorcio que sirve de base para el planteamiento de la defensa de cosa juzgada, el señor Barreto Lima alegó, además de la causal de separa-ción, que durante el matrimonio “no se adquirieron bienes inmuebles pero sí mobiliario para el hogar [y] que no se contrajeron deudas”. Continuó alegando que “el mobiliario para el hogar pertenecía] todo a la demandada”, ya que él le cedía cualquier participación o derecho que él tuviera sobre éstos. Luego de celebrar una vista evidenciaría, el tribunal de instancia decretó el divorcio por separación e hizo las expresiones siguientes: que durante el matrimonio “no se adquirieron bienes inmuebles, s[ó]lo mobiliario para el hogar [y] que el [señor Barreto Lima] no [tenía] interés en los mismos y ced[ía] su participación a la [señora Már-quez Resto]”. Son éstas las alegaciones y expresiones que el demandado utiliza para apoyar su defensa de cosa juzgada.
Interpretando de forma liberal y flexible las sucintas y sencillas alegaciones de la demanda presentada por el se-ñor Barreto Lima en el caso anterior, se puede concluir que ésta contenía dos (2) reclamaciones o causas de acción dis-*147tintas y enteramente separables: la principal de divorcio y la contingente de división de bienes gananciales. En ese caso la señora Márquez Resto fue emplazada mediante edicto. El edicto indicaba, en lo pertinente, “que en este Tribunal se ha[bía] radicado una Demanda de Divorcio por la causal de Separación contra usted en la cual CARLOS R. BARRETO, es la parte Demandante”. (Énfasis suplido.)
Como podrá observarse, en el edicto no se mencionó la causa de acción o reclamación contingente de división de bienes gananciales. La Regla 4.5 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone, específicamente, que en el edicto se hará constar, entre otras cosas, la naturaleza del pleito. En cualquier caso en que se incluya más de una causa de acción y se tenga que emplazar mediante edicto, se requiere que en éste se haga constar la naturaleza de todas las reclamaciones. Sólo así podrá quedar el demandado sometido a la jurisdicción del tribunal con relación a todas ellas. La naturaleza de esta clase de pleito es mixta; está compuesta por todas las reclamaciones o causas de acción contenidas en la demanda.
En el caso que el demandado Barreto Lima alega da base a que surja la defensa de cosa juzgada, éste pretendió ejercer dos (2) causas de acción: una principal, la de divor-cio, y otra contingente, la de división de bienes gananciales. Estas son distintas y enteramente separables. Sin embargo, en el edicto hizo constar como la naturaleza del pleito a una sola de éstas, la principal, la de divorcio. Bajo esas circunstancias, el tribunal sólo adquirió jurisdic-ción sobre la entonces demandada, señora Márquez Resto, para resolver la causa de acción mencionada en el edicto, la de divorcio.
El hecho de que se le enviara a la señora Márquez Resto, a su última dirección conocida, por correo certificado con acuse de recibo, una copia del emplazamiento y la demanda, no subsana esta omisión. Es la combinación de ambos requisitos, la publicación del edicto con toda la *148información requerida y el envío de la copia del emplaza-miento y la demanda a la última dirección conocida de la parte demandada, lo que hace que este mecanismo de em-plazamiento mediante edicto tenga una probabilidad razo-nable de notificar a la parte demandada sobre las acciones entabladas en su contra, permitiéndole así poder hacer una decisión informada sobre si comparece o no a defenderse. Además, no podemos interpretar que queda al arbitrio de la parte demandante el decidir cuál de las cau-sas de acción hace constar en el edicto y luego pretender que el tribunal haya adquirido jurisdicción sobre el deman-dado en todas.
De todo lo anterior surge con meridiana claridad que el tribunal de instancia, en Carlos R. Barreto v. Myrta Márquez, Caso Civil Núm. CD-92-1123, sólo adquirió jurisdic-ción sobre la allí demandada señora Márquez Resto para resolver el divorcio. Por lo tanto, la acción anterior no po-día servir de base para aducir la defensa de cosa juzgada con relación a la acción sobre división de bienes ganancia-les instada por la señora Márquez Resto.
Por las razones antes expuestas, se expedirá el recurso presentado y se dictará sentencia revocatoria del dictamen del Tribunal de Circuito que anuló la sentencia de divorcio. También se revocará la sentencia desestimatoria del Tribunal de Primera Instancia, por ser improcedente la determi-nación sobre cosa juzgada, y se devolverá el caso al foro de instancia para que se continúen los procedimientos de forma compatible con esta opinión.
El Juez Asociado Señor Negrón García emitió una opi-nión concurrente. El Juez Asociado Señor Rebollo López no intervino.

 La sentencia en su totalidad dispone así:
“Siendo la Sentencia de Divorcio una final y firme el Tribunal declara SIN LUGAR la Moción en oposición a solicitud de Desestimación y se procede con la desestimación del presente caso.”


 El caso lo atendió el Circuito Regional VII de Carolina y Fajardo. El panel estuvo compuesto por su presidente, el Honorable Rivera de Martínez, y los Honora-bles Jueces Cabán Castro y Martínez Torres. El juez ponente fue el Honorable Cabán Castro. El Honorable Martínez Torres emitió una opinión disidente.